SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended JANUARY 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 002-96666 CANAL CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0102492 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 Morris Street, Port Jefferson Station, NY (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (631) 234-0140 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated fileroNon-accelerated filer x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock, $.01 par value, outstanding at March 31, 2011 was 4,326,929. CANAL CAPITAL CORPORATION AND SUBSIDIARIES FORM 10-Q JANUARY 31, 2011 INDEX The following documents are filed as part of this report: Part I - Financial Information 3 Item I. Condensed Financial Statements: Consolidated Balance Sheets - January 31, 2011 and October 31, 2010 4 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Month Periods ended January 31, 2011 and 2010 6 Consolidated Statements of Changes in Stockholders’ Equity for the One Year and Three Month Periods ended October 31, 2010 and January 31, 2011 8 Consolidated Statements of Cash Flows for the Three Month Periods ended January 31, 2011 and 2010 11 Notes to Consolidated Financial Statements 13 Item II. Management’s Discussion and Analysis of Financial Condition 26 Liquidity and Capital Resources 34 Other Factors 35 Item III. Quantitative and Qualitative Disclosures About Market Risk 35 Item IV. Controls and Procedures 36 Part II Other Information 37 Items 1 through 6 38 Signatures and Certifications 39 2 Index PART I FINANCIAL INFORMATION 3 Index CANAL CAPITAL CORPORATION & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JANUARY 31, 2, 2010 JAN 31, OCT. 31, (UNAUDITED) (UNAUDITED) ASSETS: CURRENT ASSETS: CASH AND CASH EQUIVALENTS $ $ NOTES AND ACCOUNTS RECEIVABLE, NET OF AN ALLOWANCE FOR DOUBTFUL ACCOUNTS OF $ZERO AT BOTH JANUARYY 31, 2, 2010, STOCKYARDS INVENTORY PREPAID EXPENSES TOTAL CURRENT ASSETS NON-CURRENT ASSETS: PROPERTY ON OPERATING LEASES, NET OF ACCUMULATED DEPRECIATION OF $477,949 AND $472,, 2, 2010, RESPECTIVELY PROPERTY USED IN STOCKYARD OPERATIONS, NET OF ACCUMULATED DEPRECIATION OF $196,957 AND $191,, 2, 2010, RESPECTIVELY ART INVENTORY, NET OF A VALUATION ALLOWANCE OF $396,, 2, 2010 OTHER ASSETS: PROPERTY HELD FOR DEVELOPMENT OR RESALE RESTRICTED CASH – LETTER OF CREDIT RESTRICTED CASH - TRANSIT INSURANCE DEPOSITS AND OTHER ASSETS 0 0 $ $ SEE ACCOMPANYING NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. 4 Index CANAL CAPITAL CORPORATION & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JANUARY 31, 2, 2010 JAN 31, 2011 OCT.31, 2010 (UNAUDITED) (UNAUDITED) LIABILITIES & STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: ACCOUNTS PAYABLE AND ACCRUED EXPENSES $ $ SALARIES AND INTEREST PAYABLE - OFFICERS ACCRUED PROFESSIONAL FEES INCOME TAXES PAYABLE TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES: LONG-TERM PENSION LIABILITY PREFERRED STOCK DIVIDEND PAYABLE REAL ESTATE TAXES PAYABLE TOTAL NON-CURRENT LIABILITIES LONG-TERM DEBT, RELATED PARTY COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: PREFERRED STOCK, $0.01 PAR VALUE: 10,000,; 9,102,, 2, 2010, RESPECTIVELY AND AGGREGATE LIQUIDATION PREFERENCE OF $10 PER SHARE FOR $ 91,026,, 2, 2010, RESPECTIVELY COMMON STOCK, $0.01 PAR VALUE: 10,000,; 5,313,,326,- STANDING AT JANUARY 31, 2, 2010, RESPECTIVELY ADDITIONAL PAID-IN CAPITAL ACCUMULATED DEFICIT ) ) 986,, AT COST ) ) COMPREHENSIVE INCOME: PENSION VALUATION RESERVE ) ) 454,042_ $ $ SEE ACCOMPANYING NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. 5 Index CANAL CAPITAL CORPORATION & SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS & COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED JANUARY 31, 2 (UNAUDITED) (UNAUDITED) REAL ESTATE OPERATIONS: REAL ESTATE REVENUES: SALE OF REAL ESTATE 0 0 OUTSIDE REAL ESTATE RENT EXCHANGE BUILDING RENTAL INCOME 0 REAL ESTATE EXPENSES: COST OF REAL ESTATE SOLD 0 0 LABOR, OPERATING AND MAINTENANCE DEPRECIATION AND AMORTIZATION TAXES OTHER THAN INCOME TAXES GENERAL AND ADMINISTRATIVE INCOME FROM REAL ESTATE OPERATIONS STOCKYARD OPERATIONS: STOCKYARD REVENUES: YARD HANDLING AND AUCTION $ $ FEED AND BEDDING INCOME RENTAL & OTHER INCOME STOCKYARD EXPENSES: LABOR AND RELATED COSTS OTHER OPERATING AND MAINTENANCE FEED AND BEDDING EXPENSE DEPRECIATION AND AMORTIZATION TAXES OTHER THAN INCOME TAXES GENERAL AND ADMINISTRATIVE INCOME (LOSS) FROM STOCKYARD OPERATIONS GENERAL AND ADMINISTRATIVE EXPENSE ) ) (LOSS) INCOME FROM OPERATIONS ) ) SEE ACCOMPANYING NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. 6 Index CANAL CAPITAL CORPORATION & SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS & COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED JANUARY 31, 2 Continued (UNAUDITED) (UNAUDITED) OTHER (EXPENSE) INCOME: INTEREST & OTHER INCOME INTEREST EXPENSE ) ) ART SALES AND OPERATIONS 0 0 ) ) (LOSS) INCOME BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES 0 0 NET (LOSS) INCOME ) ) OTHER COMPREHENSIVE (LOSS) INCOME: MINIMUM PENSION LIABILITY ADJUSTMENT COMPREHENSIVE (LOSS) INCOME $ ) $ ) (LOSS) EARNINGS PER COMMON SHARE: NET (LOSS) INCOME $ ) $ ) LESS PREFERRED STOCK DIVIDEND ) ) (LOSS) INCOME AVAILABLE TO COMMON STKDERS $ ) $ ) NET (LOSS) INCOME PER COMMON SHARE BASIC AND DILUTED $ ) $ ) AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED SEE ACCOMPANYING NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. 7 Index CANAL CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE YEAR ENDED OCTOBER 31, 2010 (UNAUDITED) AND FOR THE THREE MONTHS ENDED JANUARY 31, 2011 (UNAUDITED) COMMON STOCK PREFERRED STOCK NUMBER OF SHARES AMOUNT NUMBER OF SHARES AMOUNT BALANCE, OCTOBER 31, 2009 $ $ NET INCOME 0 0 0 0 PREFERRED STOCK DIVIDEND 0 0 0 0 MINIMUM PEN. LIAB. ADJ. 0 0 0 0 BALANCE, OCTOBER 31, 2010 $ $ NET LOSS 0 0 0 0 PREFERRED STOCK DIVIDEND 0 0 0 0 MINIMUM PEN. LIAB. ADJ. 0 0 0 0 BALANCE, JANUARY 31, 2011 $ $ ADDITIONAL PAID-IN CAPITAL ACCUMULATED DEFICIT COMPREHENSIV LOSS TREASURY STOCK, AT COST BALANCE, OCTOBER 31, 2009 $ $ ) $ ) $ ) NET INCOME 0 0 0 PREFERRED STOCK DIVIDEND 0 ) 0 0 MINIMUM PEN. LIAB. ADJ. 0 0 0 BALANCE, OCTOBER 31, 2010 $ $ ) $ ) $ ) NET LOSS 0 ) 0 0 PREFERRED STOCK DIVIDEND 0 ) 0 0 MINIMUM PEN. LIAB. ADJ. 0 0 0 BALANCE, JANUARY 31, 2011 $ $ ) $ ) $ ) SEE ACCOMPANYING NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. 8 Index CANAL CAPITAL CORPORATION & SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JANUARY 31, 2 JAN 2011 JAN 2010 CASH FLOWS FROM OPERATING ACTIVITIES: NET (LOSS) INCOME $ ) $ ) ADJUSTMENTS TO RECONCILE NET LOSS TO NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES: DEPRECIATION AND AMORTIZATION GAIN ON SALES OF REAL ESTATE 0 0 MINIMUM PENSION LIABILITY ADJUSTMENT DECREASE (INCREASE) IN ASSETS: NOTES AND ACCOUNTS RECEIVABLE ) STOCKYARDS INVENTORY PREPAID EXPENSES ) ) RESTRICTED CASH – LETTER OF CREDIT 0 0 RESTRICTED CASH – TRANSIT INSURANCE ) ) INCREASE (DECREASE) IN LIABILITIES: ACCOUNTS PAYABLE AND ACCRUED EXPENSES ) PENSION PLAN PAYABLE 0 0 PAYABLE TO EXECUTIVE OFFICERS ) ACCRUED PROFESSIONAL FEES ) ) LONG-TERM PENSION LIABILITY ) 0 REAL ESTATE TAXES PAYABLE ) TOTAL ADJUSTMENTS ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) ) SEE ACCOMPANYING NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. 9 Index CANAL CAPITAL CORPORATION & SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JANUARY 31, 2 Continued JAN 2011 JAN 2010 CASH FLOWS FROM INVESTING ACTIVITIES: PROCEEDS FROM SALES OF REAL ESTATE 0 0 COSTS RELATING TO SALES OF REAL ESTATE 0 0 CAPITAL EXPENDITURES 0 0 NET CASH PROVIDED BY INVESTING ACTIVITIES 0 0 CASH FLOWS PROVIDED BY (USED) IN FINANCING ACTIVITIES: PROCEEDS FROM LONG-TERM DEBT OBLIGATION 0 0 REPAYMENT OF LONG-TERM DEBT OBLIGATION 0 0 NET CASH PROVIDED BY (USED) IN FINANCING ACTIVITIES 0 0 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGN OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ JANUARY 31, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: INTEREST $ $ INCOME TAXES $
